ICJ_110_UseOfForce_SCG_NLD_2004-12-15_JUD_01_PO_01_FR.txt. 1061

DÉCLARATION COMMUNE DE M. LE JUGE RANJEVA,
VICE-PRÉSIDENT, ET DE M. LE JUGE GUILLAUME,
DE M™“ LE JUGE HIGGINS ET DE MM. LES JUGES KOOIJMANS,
AL-KHASAWNEH, BUERGENTHAL ET ELARABY

[Texte original français]

Objections diverses à la compétence de la Cour — Liberté de choix de cette
dernière — Critères à retenir: cohérence; certitude; implications dans les
autres affaires pendantes — Arrêt de la Cour fondé à tort sur son incompétence
ratione personae — Arrêt incompatible avec des décisions antérieures de la
Cour.

1. Nous avons voté en faveur du dispositif de l’arrêt parce qu’en fin de
compte chacun d’entre nous estime qu’en droit la Cour ne saurait passer
à l’examen au fond de cette affaire. Nous sommes cependant en désac-
cord profond avec la motivation retenue dans l’arrêt, en particulier
s’agissant de la base sur laquelle la Cour s’est déclarée compétente.

2. Il n’est pas rare que, dans une instance devant la Cour, celle-ci ait la
possibilité de se prononcer sur sa compétence sur plus d’un terrain (Droit
de passage sur territoire indien, exceptions préliminaires, arrêt,
C.I.J. Recueil 1957, p. 129-134; Incident aérien du 27 juillet 1955 (Israël
c. Bulgarie), arrêt, C.J. Recueil 1959, p. 132-134; Frontière terrestre et
maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria), excep-
tions préliminaires, C.IJ. Recueil 1998, p. 284-289; Incident aérien
du 10 août 1999 (Pakistan c. Inde), compétence de la Cour,
C.I.J. Recueil 2000, p. 19-24). Des conclusions peuvent avoir été présen-
tées par les Parties déniant la compétence de la Cour sur plusieurs des
bases habituelles de compétence (à savoir les compétences ratione perso-
nae, ratione materiae ou ratione temporis). Si la Cour estime que, sur
deux terrains ou plus, sa compétence n’est pas établie, elle est libre de
choisir le terrain le plus approprié pour fonder sa décision d’incompé-
tence. La Cour n’a pas nécessairement a trancher d’abord des conditions
posées par l’article 35 du Statut et à ne traiter qu’ultérieurement des
conditions fixées aux articles 36 et 37.

3. Le choix de la Cour doit être opéré d’une manière conforme à sa
fonction judiciaire. Trois critères doivent guider la Cour dans son choix.
En premier lieu, elle doit s’assurer de la cohérence de la solution retenue
avec sa propre jurisprudence afin de garantir la sécurité juridique. La
cohérence est l’essence même des motivations judiciaires et cela est spé-
cialement vrai dans les différentes phases de la procédure d’une même
affaire ou s’agissant d’affaires connexes. En deuxième lieu, la recherche
d’une solution fermement assurée doit conduire la Cour à choisir le ter-
rain qui est le mieux fondé en droit et à éviter des terrains moins sûrs,
voire des terrains douteux. Enfin, en tant qu’organe judiciaire principal

54
LICEITE DE L'EMPLOI DE LA FORCE (DÉCL. COMMUNE) 1062

de l'Organisation des Nations Unies, la Cour doit, en choisissant entre les
différents terrains possibles, être attentive aux implications et aux consé-
quences éventuelles de ce choix dans les autres affaires pendantes.

4, Dans une phase antérieure de la procédure en la présente espèce —
comme dans d’autres affaires relatives à des événements ayant fait suite à
l’éclatement de la République fédérative socialiste de Yougoslavie —, la
Cour avait choisi de se fonder sur des considérations de compétence
ratione temporis et ratione materiae.

5. A cet égard, il convient de rappeler dès l’abord que, si, lors de l’exa-
men des demandes en indication de mesures conservatoires présentées
par la République fédérale de Yougoslavie, la Cour avait par ordon-
nances du 2 juin 1999 estimé qu’elle n’avait pas compétence prima facie
pour se prononcer sur les requêtes de la Yougoslavie, elle l’avait fait
sur de tout autres terrains que celui retenu par elle aujourd’hui.

6. Dans les ordonnances concernant la Belgique, le Canada, les Pays-
Bas, le Portugal et le Royaume-Uni, la Cour avait rappelé en premier lieu
que la déclaration par laquelle la Yougoslavie avait reconnu la juridiction
obligatoire de la Cour en vertu du paragraphe 2 de l’article 36 du Statut
avait été déposée auprès du Secrétaire général des Nations Unies le
26 avril 1999 (soit trois jours avant l’introduction de l’instance). Dans
cette déclaration, la Yougoslavie reconnaissait sous condition de récipro-
cité «la juridiction de la Cour pour tous les différends qui pourraient sur-
gir après la signature de la présente déclaration, concernant des situations
ou des faits postérieurs à ladite signature».

La Cour avait constaté que les requêtes étaient dirigées, dans leur
essence, contre les bombardements du territoire yougoslave par plusieurs
pays membres de l'OTAN. Elle avait observé que ces bombardements
avaient commencé le 24 mars 1999 et estimé, par suite, que les différends
qui lui étaient soumis avaient surgi bien avant le 25 avril 1999. Elle avait
en outre rappelé sa jurisprudence constante selon laquelle toute limita-
tion ratione temporis apportée par l’une des Parties à sa déclaration
d’acceptation de la juridiction de la Cour «fait droit entre les parties» et
en avait conclu que la déclaration de la Yougoslavie, combinée avec celle
des Etats défendeurs ayant également accepté la juridiction de la Cour en
vertu du paragraphe 2 de l’article 36 du Statut, ne pouvait constituer une
base sur laquelle la compétence de cette dernière pouvait prima facie être
fondée (voir, par exemple, affaire de la Licéité de l'emploi de la force
(Yougoslavie c. Pays-Bas), mesures conservatoires, ordonnance du
2 juin 1999, C.LJ. Recueil 1999 (I), p. 552, par. 30). La Cour étant à
priori incompétente ratione temporis en avait déduit qu’elle n’avait pas
à rechercher si la Yougoslavie était ou non Membre des Nations Unies
et partie au Statut en 1999 et si, par suite, elle était compétente ratione
personae.

7. Dans toutes les ordonnances, la Cour avait en second lieu relevé que
tant la Yougoslavie que certains des Etats défendeurs étaient parties sans
réserves à la convention des Nations Unies sur le génocide. Elle avait rap-
pelé la définition du génocide donnée dans cette convention et observé

55
LICEITE DE L'EMPLOI DE LA FORCE (DÉCL. COMMUNE) 1063

que, d’après cette définition, «la caractéristique essentielle du géno-
cide est la destruction intentionnelle d’un «groupe national, ethnique,
racial ou religieux»» (C.LJ. Recueil 1999 (1), p. 555, par. 40). Elle avait
estimé qu’il n’apparaissait pas «au présent stade de la procédure que
les bombardements qui constituent l’objet de la requête yougoslave
«comportent effectivement l’élément d’intentionnalité, dirigé contre un
groupe comme tel, que requiert la disposition sus-citée»» (ibid, p. 555,
par. 40).

8. Par une motivation différente, la Cour a confirmé aujourd’hui qu’elle
n’a pas compétence pour connaître des demandes présentées par la
Serbie-et-Monténégro. Elle a tout d’abord estimé que la Serbie-et-Mon-
ténégro n’était pas au 29 avril 1999 membre de l'Organisation des
Nations Unies et, en cette qualité, partie au Statut de la Cour internatio-
nale de Justice. Elle en a déduit que la Cour n’était pas ouverte à la Ser-
bie-et-Monténégro au titre du paragraphe 1 de l’article 35 du Statut.

Par ailleurs, la Cour a estimé que le paragraphe 2 de l’article 35 du
Statut ne permettait à des Etats non parties au Statut d’ester devant la
Cour que sur la base de traités conclus antérieurement à l’entrée en
vigueur du Statut. Elle a constaté que la convention sur le génocide était
entrée en vigueur à une date postérieure, soit le 12 janvier 1951. Elle en a
déduit que le paragraphe 2 de l’article 35 ne donnait pas à la Serbie-et-
Monténégro accès à la Cour en vertu de l’article IX de la convention. Dès
lors, la Cour n’avait pas à décider «si la Serbie-et-Monténégro était ou
non partie à la convention sur le génocide» à la date d’introduction des
requêtes. En tout état de cause, la Cour n’était, là encore, pas ouverte à la
Serbie-et-Monténégro.

Au total, et contrairement à ce qu’elle avait fait en 1999, la Cour a
ainsi préféré se prononcer sur sa compétence ratione personae, sans
même examiner sa compétence ratione temporis et ratione materiae sur
laquelle elle s’était prononcée auparavant prima facie.

9. Ce changement d’attitude est d’autant plus surprenant que le rai-
sonnement tenu aujourd’hui par la Cour est incompatible avec des arréts
ou ordonnances déja rendus par elle.

10. Nous reléverons en premier lieu que la question de savoir si la You-
goslavie était Membre de l’Organisation des Nations Unies et, à ce titre,
partie au Statut de la Cour, entre 1992 et 2000, était demeurée contro-
versée à cette époque. La Cour s’était refusée à la trancher tant en 1993
(Application de la convention pour la prévention et la répression du crime
de génocide (Bosnie-Herzégovine c. Yougoslavie (Serbie et Monténé-
gro)}), mesures conservatoires, C.I.J. Recueil 1993, p. 14, par. 18) qu’en
1999 (Licéité de l'emploi de la force ( Yougoslavie c. Pays-Bas), mesures
conservatoires, ordonnance du 2 juin 1999, C.IJ. Recueil 1999 (I),
p. 553, par. 33). Elle s’était bornée alors à préciser que la solution adop-
tée à cet égard par résolution 757 (1992) du Conseil de sécurité et par
résolution 47/1 de l’Assemblée générale «ne laisse pas de susciter des dif-
ficultés juridiques» (Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie

56
LICEITE DE L'EMPLOI DE LA FORCE (DÉCL. COMMUNE) 1064

(Serbie et Monténégro)), mesures conservatoires, C.I.J. Recueil 1993,
p. 14, par. 18).

Postérieurement à l’admission le 1* novembre 2002 de la Serbie-et-
Monténégro au sein de l'Organisation des Nations Unies, la question
s’est posée devant la Cour de savoir si cette admission avait permis de
clarifier la situation antérieure. La Cour avait alors précisé, par arrêt du
3 février 2003, que

«[l]la résolution 47/1 ne portait notamment pas atteinte au droit de la
RFY d’ester devant la Cour ou d’être partie à un différend devant
celle-ci dans les conditions fixées par le Statut» (Demande en revision
de l'arrêt du 11 juillet 1996 en l'affaire relative à l’Application de la
convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires
{Yougoslavie c. Bosnie-Herzégovine), C.I.J. Recueil 2003, p. 31,
par. 70).

Elle avait ajouté que

«la résolution 55/12 de l’Assemblée générale en date du 1% no-
vembre 2000 ne peut avoir rétroactivement modifié la situation sui
generis dans laquelle se trouvait la RFY vis-à-vis de l’Organisa-
tion des Nations Unies pendant la période 1992-2000, ni sa situation
à l’égard du Statut de la Cour» (ibid., par. 71).

Ainsi la Cour a déjà jugé que la RFY pouvait ester devant la Cour entre
1992 et 2000 et que son admission aux Nations Unies en 2002 n’a rien
changé à cette situation.

11. Par ailleurs, l’interprétation donnée dans le présent arrêt du para-
graphe 2 de l’article 35 du Statut nous paraît, elle aussi, incompatible
avec la position antérieurement prise par la Cour dans son ordonnance
du 8 avril 1993, dans laquelle elle a estimé

«qu’une instance peut être valablement introduite par un Etat contre
un autre Etat qui, sans être partie au Statut, est partie à une telle
disposition particulière d’un traité en vigueur, et ce indépendamment
des conditions réglées par le Conseil de sécurité dans sa résolution 9
(1946)» (Application de la convention pour la prévention et la ré-
pression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie
(Serbie et Monténégro)), mesures conservatoires, C.IJ. Recueil
1993, p. 14, par. 19).

On peut s'étonner d’ailleurs que la Cour ait cru nécessaire de se pronon-
cer sur la portée du paragraphe 2 de l’article 35 alors que l’Etat deman-
deur ne se prévalait pas de ce texte.

12. S'agissant du deuxième critère qui doit être appliqué par la Cour
en opérant son choix entre différents motifs susceptibles de fonder sa
décision — le critère de certitude —, nous estimons qu’il n’est pas davan-
tage reflété dans le terrain qu’elle a choisi aujourd’hui. Depuis le dernier
arrêt de la Cour en 2003, aucun fait n’est survenu dans la série d’ins-

57
LICEITE DE L'EMPLOI DE LA FORCE (DÉCL. COMMUNE) 1065

tances concernant le Kosovo qui laisserait à supposer que le terrain pré-
cédemment retenu par la Cour a perdu de sa crédibilité juridique. En outre,
le terrain choisi aujourd’hui par la Cour offre moins de certitude que
d’autres options possibles. La Cour a décidé que l'admission du deman-
deur en novembre 2000 comme Membre de l’Organisation des
Nations Unies «n’a pas remonté et n’a pu remonter à l’époque de l’écla-
tement et de la disparition de la République fédérative socialiste de You-
goslavie» (par. 77). La Cour a aussi déclaré que «l’importance de cette
évolution survenue en 2000 tient au fait qu’elle a clarifié la situation juri-
dique, jusque-là indéterminée, quant au statut de la République fédérale
de Yougoslavie vis-à-vis de l'Organisation des Nations Unies» (par. 78).
Sans préciser si cette «clarification» concerne la période 1992-2000, la
Cour affirme qu’il est maintenant devenu clair que «la situation sui gene-
ris du demandeur ne pouvait être regardée comme équivalant à la qualité
de Membre de l'Organisation». Nous trouvons que cette proposition est
loin d’être évidente et nous n’avons pu identifier les étapes de raisonne-
ment adopté. Une telle motivation paraît moins convaincante en droit et
dès lors moins sûre, et ouvre davantage la porte à des divergences de
points de vue que les solutions adoptées jusqu’à présent par la Cour.

13. Nous avons par ailleurs évoqué le fait que la Cour, en choisissant
parmi les terrains possibles d’une décision sur sa compétence, doit tenir
compte des implications et des conséquences éventuelles de sa motivation
dans d’autres affaires. A cet égard, nous estimons que le paragraphe 39
de l’arrêt ne reflète pas de manière satisfaisante le rôle que doit jouer la
Cour en tant qu’institution judiciaire. En effet, l’arrêt revient sur les déci-
sions antérieurement prises par la Cour alors que cette dernière avait le
choix du terrain sur lequel elle pouvait se placer et qu’elle n’était nulle-
ment tenue de se prononcer dans la présente affaire sur sa compétence
ratione personae. Bien plus, cette démarche semble laisser planer le doute
sur la question de savoir si la Yougoslavie était partie entre 1992 et 2000
à la convention des Nations Unies sur le génocide. Cette même démarche
pourrait conduire à remettre en cause les solutions adoptées par la Cour
en ce qui concerne sa compétence dans l’affaire opposant la Bosnie-
Herzégovine à la Serbie-et-Monténégro pour l’application de la conven-
tion sur le génocide. Nous regrettons que la Cour se soit engagée dans
une telle direction.

(Signé) Raymond RANIEVA.
(Signé) Gilbert GUILLAUME.
(Signé) Rosalyn HIGGINs.
(Signé) Peter KOOTIMANS.
(Signé) Awn Shawkat AL-KHASAWNEH.
(Signé) Thomas BUERGENTHAL.
(Signé) Nabil ELARABY.

58
